Law Department The Lincoln National Life Insurance Company One Granite Place Concord, NH 03301 Ronald R. Bessette Senior Counsel Phone: 603-229-6140 Ronald.Bessette@LFG.com VIA EDGAR August 26, 2010 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 51 to the Registration Statement on Form N-4 for Lincoln Life Variable Annuity Account N of The Lincoln National Life Insurance Company (File No. 333-36316) Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln LifeVariable Annuity Account N (the “Account”), we are transmitting for filing under Rule 485(b) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 51 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 242 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is being filed pursuant to paragraph (b) of Rule 485.As counsel who reviewed the Amendment, I represent that the Amendment does not contain disclosures which would render it ineligible to become effective pursuant to paragraph (b). If you have any questions or comments on the Amendment, please contact me at (603) 229-6140. Sincerely, Ronald Bessette Assistant Vice President and Senior Counsel
